 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

ADLIFE MARKETING &
COMMUNICATIONS CO., INC.,
Plaintiff,
V. C.A. No. 19-316-JJM-LDA
ASSOCIATED GROCERS, INC. AND

DOES 1 THROUGH 10 INCLUSIVE,
Defendants.

Nee eee eee”

 

MEMORANDUM AND ORDER
JOHN J. MCCONNELL, JR., Chief United States District Judge.

Adlife Marketing & Communications Co., Inc. (“Adlife”) has sued Associated
Grocers, Inc. and DOES 1 through 10 inclusive (“Associated Grocers”) alleging that
Associated Grocers violated the Copyright Act, 17 U.S.C. § 101 et seq., by using
copyrighted photographs without Adlife’s permission, and breached the agreed to
License Agreement and Amendment. Associated Grocers now moves to dismiss the
breach of contract claim under Federal Rule 12(b)(6). ECF No. 17. For the following
reasons, the Court GRANTS the motion.

I. BACKGROUND

The Court briefly summarizes the facts in the light most favorable to Adlife.

Adlife is an advertising and marketing agency located in Pawtucket, Rhode
Island that provides a library of food and grocery-related photographs to its clients.
Associated Grocers provides retail support services to independent grocers in

Louisiana, Mississippi, and Texas. On January 27, 2017, Associated Grocers entered

 
 

 

into a Licensing Agreement (“the Agreement”) that gave it the right to access and use

certain food and grocery-related photographs. Adlife is the holder of all rights, title
and, interest in the photographs, and has registered and received certifications for its
photographs with the United States Copyright Office. Associated Grocers used the
photographs pursuant to the Agreement. The Agreement was automatically renewed
January 2018 and again in January 2019. On March 14, 2019, Associated Grocers
notified Adlife that it no longer needed Adlife’s services and would discontinue the
use of Adlife’s photographs pursuant to the Agreement.

Adlife claims that despite terminating the Agreement, Associated Grocers
continued to use Adlife’s copyrighted photographs in breach of the Agreement. It filed
suit for copyright violations and breach of contract, Associated Grocers moved to
dismiss the breach of contract claim, and upon Adlife’s motion, the Court allowed
Adlife to amend its complaint. Adlife later filed an Amended Complaint on
January 10, 2020. ECF 16. Associated Grocers now moves to dismiss the breach of
contract claim again for not alleging facts that give rise to a breach of the Agreement
separate from the copyright infringement claim. ECF No. 17.

II. STANDARD OF REVIEW

Federal Rule of Civil Procedure 12(b)(6) tests the plausibility of the claims
presented in a plaintiffs complaint. “To avoid dismissal, a complaint must provide ‘a
short and plain statement of the claim showing that the pleader is entitled to relief.”
Garcia-Catalan v. United States, 734 F.3d 100, 102 (1st Cir. 2013) (quoting Fed. R.

Civ. P. 8(a)(2)). At this stage, “the plaintiff need not demonstrate that she is likely to

 
 

 

prevail, but her claim must suggest ‘more than a sheer possibility that a defendant
has acted unlawfully.” Jd. at 102-03 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009)). The “complaint must contain sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.” Jgbal, 556 U.S. at 678 (quoting
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“The plausibility inquiry necessitates a two-step pavane.” Garcia-Catalan, 734
F.3d at 103. “First, the court must distinguish ‘the complaint’s factual allegations
(which must be accepted as true) from its conclusory legal allegations (which need
not be credited).” Jd. (quoting Morales-Cruz v. Univ. of P.R., 676 F.3d 220, 224 (1st
Cir. 2012)). “Second, the court must determine whether the factual allegations are
sufficient to support ‘the reasonable inference that the defendant is liable for the
misconduct alleged.” Jd. (quoting Haley v. City of Boston, 657 F.3d 39, 46 (1st Cir.
2011)). “In determining whether a complaint crosses the plausibility threshold, ‘the
reviewing court [must] draw on its judicial experience and common sense.” /d.
(alteration in original) (quoting Jgbal, 556 U.S. at 679).
IiI. DISCUSSION

Associated Grocers argues that Adlife’s breach of contract claim is preempted
under the Copyright Act. As the Court has determined that this point is dispositive
of Associated Grocers’ motion, it will consider it first.

There is a two-part test to determine whether a state-law claim is preempted
under the Copyright Act: (1) whether “the work of authorship in which rights are

claimed must fall within the ‘subject matter of copyright’ as defined in §§ 102 and 103

 
 

 

of the Act” and (2) “whether the state law asserted by a claimant creates ‘legal or
equitable rights that are equivalent to any of the exclusive rights within the general
scope of copyright as specified by section 106.” See 17 U.S.C. §§§ 102-103, 106;
Patricia Kennedy & Co., Inc. v. Zam-Cul Enterprises, Inc., 830 F. Supp. 53, 55 (D.
Mass. 1993). However, a state-law claim is not preempted “if a state cause of action
requires an extra element, beyond mere copying ... [resulting in an action]
qualitatively different from, and not subsumed within, a copyright infringement
claim.” Data Gen. Corp v. Grumman Sys. Support Corp., 36 F.3d 1147, 1164 (1st Cir.
1994), abrogated on other grounds by Reed Elsevier, Inc. v. Munchnick, 559 U.S. 154
(2010) (citing Gates Rubber Co. v. Bando Chem. Indus., Ltd., 9 F.3d 823, 847 (10th
Cir. 1993)). When a state-law claim changes the nature of the action making it
qualitatively different from the copyright claim, the state-law claim eludes
preemption. See Comput. Assocs. Intern., Inc. v. Altai, Inc., 982 F.2d 693, 716 (2d
Cir. 1992).

This Court concludes that Adlife did not allege enough facts to remove its
breach of contract claim from under the purview of its copyright claim. Mere
conclusive statements are not enough to satisfy a 12(b)(6) standard of review. The
Amended Complaint attempts to change the meaning of the breach of contract claim
solely by changing “photographs” to “services” or “database” but continues to fail to
allege plausible facts in support of a separate breach of contract claim. See ECF
No. 16; see also Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 570. Because Adlife

failed to allege sufficient facts to demonstrate that its breach of contract claim is

 

 
 

 

 

qualitatively different from its copyright claim, the Court is left to conclude that the
Count I Copyright Act claim preempts the Count II breach of contract claim.
IV. CONCLUSION

For the foregoing reasons, the Court GRANTS Associated Grocer’s Motion to

Dismiss.! ECF No. 17.

IT IS SO ORDERED. (

ee et L,
John J. McConnell, Jr. |
Chief Judge
United States District Judge

April 14, 2020

 

1 Considering its conclusion on pre-emption, the Court need not weigh in on
Associated Grocers’ added arguments in favor of dismissing Count II.

 

 

 
